DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              JACK STEIN,
                               Appellant,

                                    v.

             JEFFREY GREEN, MYLES SCHACK,
           DOLORES CASTILONIA, JOHN CHARLES,
RIVERWALK OF THE PALM BEACHES HOWEOWNERS ASSOCIATION
        INC., DAVID STEINFELD, ASHLEY LANDRUM,
  BARGAIN BOB’S CARPETS INC., and DPL CONSULTANTS, INC.,
                        Appellees.

                              No. 4D21-899

                          [December 2, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Paige    Gillman,      Judge;    L.T.    Case     No.
502020CA007787XXXXMB.

  Jack Stein, West Palm Beach, pro se.

  David Steinfeld of Law Offices of David Steinfeld, Palm Beach
Gardens, for appellee David Steinfeld.

  Ashley N. Landrum of Vernis & Bowling, P.A., North Palm Beach, for
appellee Ashley N. Landrum.

   Selina Patel and Michael A. Rosenberg of Cole, Scott & Kissane, P.A.,
Fort Lauderdale, for appellees Riverwalk of the Palm Beaches
Homeowners Association, Inc., Myles Schack, Dolores Castilonia, Jeffrey
Green and John Charles.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2